UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 33-17387 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 59-2262718 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 25 Health Sciences Drive, Suite 215 Stony Brook, New York (Address of principal executive offices) (Zip Code) 631-444-8090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of August 13, 2012, the registrant had 639,700,011 shares of common stock outstanding. Applied DNA Sciences, Inc. Form 10-Q for the Quarter Ended June 30, 2012 Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 - Controls and Procedures 28 PART II - OTHER INFORMATION Item 1- Legal Proceedings 28 Item 6 – Exhibits 29 Part I Item 1 - Financial Statements APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Property, plant and equipment-net of accumulated depreciation of $238,437 and $210,862, respectively Other assets: Deposits Capitalized finance costs-net of accumulated amortization of $1,892,236 and $1,806,261, respectively — Intangible assets: Patents, net of accumulated amortization of $34,257 (Note B) — — Intellectual property, net of accumulated amortization and write off of $9,430,900 and $9,158,056, respectively(Note B) — Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities (Note C) $ $ Deferred revenue — Convertible notes payable, net of unamortized discount of $-0- and $541,120, (Note D) Total current liabilities Commitments and contingencies (Note H) — — Stockholders’ equity (deficit)- (Note F) Preferred stock, par value $0.001 per share; 10,000,000 shares authorized; -0- issued and outstanding as of June 30, 2012 and September 30, 2011 — — Common stock, par value $0.001 per share; 1,350,000,000 shares authorized; 626,989,884 and 473,325,859 issued and outstanding as of June 30, 2012 and September 30, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total Liabilities andStockholders’ Equity (Deficit) $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 1 APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Nine Months Ended June 30, Revenue $ Operating expenses: Selling, general and administrative Research and development Depreciation and amortization Total operating expenses NET LOSS FROM OPERATIONS ) Other income (expense): Interest expense, net ) Net loss before provision for income taxes ) Income taxes (benefit) — NET (LOSS) $ ) $ ) $ ) $ ) Net (loss) per share-basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding- Basic and diluted See the accompanying notes to the unaudited condensed consolidated financial statements 2 APPLIED DNA SCIENCES, INC CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Nine months ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of vested options issued to officers, directors and employees Amortization of capitalized financing costs Amortization of debt discount attributable to convertible debentures Fair value of vested warrants issued for service Common stock issued in settlement of interest Changes in operating assets and liabilities: Increase in accounts receivable ) ) (Increase) decrease in prepaid expenses and deposits ) (Decrease) increase in accounts payable and accrued liabilities ) Increase in deferred revenue — Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) — Net cash used in investing activities ) — Cash flows from financing activities: Net proceeds from (payments of) related party advances — Net proceeds from sale of common stock — Net proceeds from issuance of convertible notes — Net cash provided by financing activities Net increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during period for interest $
